 


109 HR 1642 IH: Obligation of Funds Transparency Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1642 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Flake (for himself, Mr. Gutknecht, Mr. Pence, Mr. Hensarling, Mr. Marchant, Mr. Westmoreland, Mr. Sam Johnson of Texas, Mr. Rohrabacher, Mr. Tancredo, Mr. Jones of North Carolina, Mr. Wilson of South Carolina, Mr. Hostettler, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit Federal agencies from obligating funds for appropriations earmarks included only in congressional reports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Obligation of Funds Transparency Act of 2005.  
2.Prohibition on obligation of funds for appropriations earmarks included only in congressional reports 
(a)In generalNo Federal agency may obligate any funds made available in an appropriation Act to implement an earmark that is included in a congressional report accompanying the appropriation Act, unless the earmark is also included in the appropriation Act. 
(b)DefinitionsFor purposes of this section: 
(1)The term assistance includes a grant, loan, loan guarantee, or contract. 
(2)The term congressional report means a report of the Committee on Appropriations of the House of Representatives or the Senate, or a joint explanatory statement of a committee of conference. 
(3)The term earmark means a provision that specifies the identity of an entity to receive assistance and the amount of the assistance.  
(4)The term entity includes a State or locality, but does not include any Federal agency. 
(c)Effective dateThis section shall apply to appropriation Acts enacted after December 31, 2005.  
3.Prohibiting waiver of germaneness requirement for conference reports 
(a)Prohibiting waiverRule XXII of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
13. 
(a)A report by the Committee on Rules on a rule or order that would waive clause 10(a)(1)(A) may not be called up for consideration over the objection of any Member, except when so determined by a vote of three-fifths of the Members voting, a quorum being present. 
(b)A question of consideration under this clause shall be debatable for 20 minutes equally divided by a proponent of the question and an opponent. 
(c)This clause is intended to admit the question of consideration not only in the case of a special rule that explicitly waives clause 10(a)(1)(A) but also in the case of a special rule that waives all (or unspecified) points of order.. 
(b)Prohibiting rule waiving restrictionClause 6(c) of rule XIII of the Rules of the House of Representatives is amended— 
(1)by striking the period at the end of subparagraph (2) and inserting ; or; and 
(2)by adding at the end the following new subparagraph: 
 
(3)a rule or order proposing a waiver of clause 13 of rule XXII.. 
 
